AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                                                                             FILED IN THE
                                                     Eastern District of Washington                      U.S. DISTRICT COURT
                                                                                                   EASTERN DISTRICT OF WASHINGTON

                         RAFAELA R.,
                                                                                                     Oct 07, 2019
                                                                     )
                                                                                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:19-CV-03013-MKD
  ANDREW M. SAUL, COMMISSIONER OF SOCIAL                             )
                SECURITY,                                            )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion for Summary Judgment (ECF No. 15) is GRANTED. Defendant's Motion for Summary Judgment
u
              (ECF No. 16) is DENIED. Judgment is entered in favor of Plaintiff REVERSING and REMANDING the matter to the
              Commissioner of Social Security for further proceedings.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                Mary K. Dimke                                                on Motions for Summary Judgment
      (ECF Nos. 15 and 16).


Date: October 7, 2019                                                      CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                           %\ Deputy Clerk

                                                                            Penny Lamb
